Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 1 of 12




            EXHIBIT J
      Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 2 of 12

                               BILL WISSER
             305-672-2448 for studio >>> 305-632-0840 for mobile
                           565 NW 44th Street, Miami , FL 33127
                                     bill@billwisserphoto.com

                                                •
Tax ID XXX-XX-XXXX                                                            June 18, 2019
Invoice # 190604                                                             Payable on receipt

                                           Invoice
TO:     Vinaigrette
        Attn.: Daniel Serfer
        169 E. Flagler St., Ste. 5
        Miami, FL

FOR: The creation of photographs of food, interior and exterior architecture, the owners and/
or other subjects at the new Vinaigrette restaurant, plus, upon Bill’s receipt of full payment,
Vinaigrette shall be granted the rights to use— on its website, menus, social media pages,
press releases and its other advertising and public relations — all the delivered select photos
from the shoot, all in perpetuity.

Bill will shoot up to 25 different dishes or other subjects, including several variations and/or
alternatives for each subject, and will personally color correct and edit those images and will
deliver his selects as high-resolution jpegs via an on-line dropbox.

Minor retouching, such as removing a loose thread from a tablecloth or Photoshopping away
an errant spot of gravy, is included at no extra charge. Major retouching, such as removing a
lamppost and its shadow (which I did for one hotel) is also available, if requested, at $50 per
quarter hour of retouching time. Additional photography, if requested, is available at a fee to
be mutually agreed upon.

While granting the broad, usage rights described above, Bill retains the copyright to all
images from the shoot(s), and may also use images from them in his own promotional
materials, such as his own social media pages and his own portfolio.

Creative and Usage fee:                                                                $2,000

50% Advance received in April                                                        ($1,000)

Balance Due:                                                                        $1,000

Please make check for the advance payable to: Bill Wisser The balance
shall be due upon Bill’s delivery of images from shoot. Usage rights transfer only
upon Bill’s receipt of full payment. Additional Terms & Conditions on following
pages.
                           Thank you for your business!
                                                                                       BW_052
    Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 3 of 12
                                                                                             2



Terms & Conditions: 1/ Publication of Image(s); or acceptance of image(s) sent for
research or possible use; or payment of a fee to schedule a shoot constitutes acceptance
of these Terms & Conditions.

2/ “Image(s)” means all viewable renditions furnished by the Photographer, whether
captured or stored in photographic, magnetic, optical or any other medium whatsoever.

3/ Except as otherwise specifically granted, licensed and stated on the first page of this
invoice, all Images and rights therein, including without limitation the copyright and
all usage rights in all media, remain the sole and exclusive property of Bill Wisser.
Any additional uses of the Images not specifically granted and authorized by this
invoice must be negotiated and contracted for prior to such usages, or they will be
considered unauthorized. Client understands and agrees that the reasonable and
stipulated amount which shall be paid by Client to Bill Wisser for any use not
specifically authorized by Bill Wisser prior to use shall be at least five times greater
than Bill Wisser’s normal fee for such usage had it been properly authorized, and that
copyright infringement penalties, breach of contract, and other legal penalties may
additionally be applied.

4/ Client may not assign or transfer this agreement or any rights granted hereunder.
This agreement binds and inures to the benefit of Bill Wisser, Client, Client’s
principals, employees, agents and affiliates, and their respective heirs, legal
representatives, successors and assigns. Client and its principals, employees, agents,
and affiliates are jointly and severally liable for the performance of all payment and
other obligations hereunder.

5/ For public relations or press release use of the photo(s), the credit line
“billwisserphoto.com” shall be included with the photos in the press release materials
that are distributed to the media.

6/ For news images or literal feature story images, the Client may not make or permit
any alterations or retouching, except for normal color correction, sharpening, spotting,
and/or cropping that is reasonable and does not distort the meaning of the photo.
However, for fashion, glamour, editorial illustration, non-news, architectural, or
advertising images, Client may make or permit other alterations or retouching,
including but not limited to, additions, subtractions or adaptations in respect to the
Images alone or with other material, subject to the provisions as stated in (7) below:

7/ Client will indemnify and defend Photographer against all claims, liability,
damages, costs and expenses, including reasonable attorneys fees and expenses,
arising out of any use or misuse of each Image. Photographer’s liability for all claims

                                                                               BW_053
    Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 4 of 12
                                                                                             3


shall not exceed in any event the total paid under this invoice. Unless agreed otherwise
in writing prior to the photo assignment or stock photo licensing, Photographer is not

responsible for obtaining model, property, and/or location releases; and unless, when
the Image(s) are submitted, Photographer notifies Client that model, property, and/or
location releases exist for the Image(s), Client should assume there are none. Client
assumes full risk of loss or damage to or arising from materials furnished by Client
hereunder and warrants that said materials are adequately insured against such loss,
damage, or liability, damages and expenses incurred by Photographer in connection
with any claim arising out of use of said material hereunder.

8/ No amendment or waiver of any terms is binding unless set forth in writing and
signed by the parties. However, the invoice may reflect, and Client is bound by, oral
authorizations for fees or expenses that could not be confirmed in writing because of
insufficient time.

9/ If no qualified and authorized representative of the Client is present to art direct at
the shoot, the Client must accept the Photographer's judgment as to the execution of
the photograph and other related decisions.

10/ Client acknowledges responsibility to Bill Wisser for prompt payment of all
charges for the commissioning and/or licensing of the Image(s), regardless of any
arrangement Client may have with third parties, photographer Bill Wisser shall be first
secured in the financial matters contained herein.

11/ This agreement incorporates by reference Articles II and III of the Uniform
Commercial Code now in existence in the State of Florida, the Copyright Act of 1976
as amended, and the Digital Millennium Copyright Act. This agreement shall be
deemed to be a contract made under the laws of the United States of America and the
State of Florida, and for all purposes shall be interpreted in its entirety in accordance
with these laws. Client specifically and irrevocably confers personal jurisdiction over it
by the courts of the State of Florida or the United States District Court for the District
of the State of Florida, Client specifically waives all rights to contest each court
proceeding on the grounds of personal jurisdiction, venue and forum non-
convenience. In the event that Client infringes on Photographer's copyright in and to
the works delivered herewith, then Photographer shall be entitled to obtain immediate
injunctive relief to prevent further infringement and that Photographer shall not be
required to post a bond to obtain injunctive relief, or if a bond is not waiveable, such
bond shall not exceed $100. And in the event of any award or judgment in favor of
Photographer, or any settlement between Photographer and Client, arising from
effecting and protecting Photographer's rights and benefits hereunder and/or any aspect


                                                                                 BW_054
    Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 5 of 12
of this agreement, Client shall pay all costs and expenses incurred by Photographer
                                                                                             4
and/or Photographer's legal counsel related thereto, including, but not limited to,


reasonable legal fees, arbitration and court costs, associated expenses, and legal
interest on such award, judgment, or settlement.

12/ Unless otherwise stated on the front of this invoice, full payment is due prior to
publication or other use; and such publication or other use prior to payment shall be
considered an unauthorized use.

13/ Magazine and advertising schedules and plans can change, but all clients shall pay
the full fee for a photo assignment after it has been produced, regardless of whether it
runs or not; and so-called “kill fees” (i.e. partial payments) shall not be deemed
adequate compensation in such situations – payment of the full fee is required.

14/ If a court finds any of these terms and conditions to be unenforceable, all other of
these terms and conditions will remain in effect and enforceable.

15/ Reshoots: Client shall also be responsible for the full payment of an additional
100% of Bill Wisser’s fee plus all additional expenses for any reshoot required by
Client, except for any reshoot required by an act of God or the fault of a third party, in
which case Client shall be responsible for payment of an additional 50% fee, plus all
expenses, for the reshoot. However, if, in his sole discretion, Bill deems that he is
partly or totally responsible for the need to reshoot, he may in his sole discretion waive
part or all of any reshoot fee.

16/ Cancellations and postponements: After a Client schedules a shoot with Bill
Wisser, Bill often turns down other assignment opportunities for those dates that he
has reserved for the Client. Therefore, when the Client cancels or postpones a
scheduled shoot, Client is responsible for payment of all expenses incurred up to the
time of cancellation or non-weather postponement plus 50% of Bill Wisser’s fee. And
if notice of cancellation or postponement is given less than two (2) business days
before the shoot date, client will be responsible for payment of all expenses and 100%
of Bill Wisser’s fee. Weather postponements: Unless otherwise agreed, Client will be
charged a 100% fee if postponement is due to weather conditions on location, or a
50% fee if postponement occurs before departure to location. However, Bill Wisser
can, at his sole discretion, waive part or all of any of these cancellation or
postponement fees.




                                                                               BW_055
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 6 of 12




                                                                    BW_056
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 7 of 12




                                                                    BW_057
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 8 of 12




                                                                    BW_058
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 9 of 12




                                                                    BW_059
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 10 of 12




                                                                     BW_060
Case 1:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 11 of 12




                                                                     BW_061
:19-cv-01445-LGS Document 55-10 Filed 11/12/19 Page 1




                                BW_062
